DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Cristiano on 4/4/2022.

16.   An apparatus comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
based at least in part on
first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device; and
first-user orientation information indicative of one or more of the orientation or location of the first user relative to a predetermined reference point;
provide for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication device and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location, and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio.


26. 	An apparatus comprising:
	at least one processor; and
	at least one memory including computer program code,
	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:	
	based on
	second audio content comprising second user audio determined to be generated by a second user via a second communication device and ambient audio comprising other audio generated in a vicinity of the second communication device, wherein the second user is in telecommunication with a first user via a first communication device; and
	first-user orientation information indicative of one or more of the orientation and location of the first user relative to a reference point;
	provide for presentation of the second audio content at the first communication device in a first presentation mode when the [[first]] second-user orientation information is indicative of  the second user viewing the [[first]] second communication device and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the second user audio as spatial audio to be perceived as originating from a first location in front of the first user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the first user further from the first user than the first location, and in a second presentation mode, different to the first, when the [[first]] second-user orientation information is indicative of the second user looking away from the second communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio.


28. 	A method comprising:
	based at least in part on
	(i) first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device; and
	(ii) first-user orientation information indicative of one or more of the orientation and location of the first user relative to a predetermined reference point;
providing for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of  the first user viewing the first communication and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location, and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio.


35. A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following:
	based at least in part on
	first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication, wherein the first user is in telecommunication with a second user via a second communication device; and
	first-user orientation information indicative of one or more of the orientation and location of the first user relative to a predetermined reference point;
	providing for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of  the first user viewing the first communication device and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location, and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes providing for different presentation of at least the ambient audio.


37. (Canceled).

Allowable Subject Matter
2.	Claims 16, 18-28, 30-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16, 28, 35 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: based at least in part on first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device; and first-user orientation information indicative of one or more of the orientation or location of the first user relative to a predetermined reference point; provide for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication device and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (1/5/2022) addressed the previous set of claims with regards to the combined teachings of  Nasir (US 2016/0065742) and Kim (US 2013/0275077). Those references describe, teach and suggest capturing the user’s voice and background noise in the vicinity of the user’s device. Capturing transmitted binaural sound that is localized at a point in space. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Nasir and Kim. Those references do not describe, teach or suggest the based at least in part on first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device; and first-user orientation information indicative of one or more of the orientation or location of the first user relative to a predetermined reference point; provide for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication device and is indicative of the first user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device and is indicative of the first user is further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


Regarding claim 26 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: based on second audio content comprising second user audio determined to be generated by a second user via a second communication device and ambient audio comprising other audio generated in a vicinity of the second communication device, wherein the second user is in telecommunication with a first user via a first communication device; and first-user orientation information indicative of one or more of the orientation and location of the first user relative to a reference point; provide for presentation of the second audio content at the first communication device in a first presentation mode when the second-user orientation information is indicative of the second user viewing the second communication device and is indicative of the second user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location and in a second presentation mode, different to the first, when the second-user orientation information is indicative of the second user looking away from the second communication device and is indicative of the second user being further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (1/5/2022) addressed the previous set of claims with regards to the combined teachings of  Nasir (US 2016/0065742) and Kim (US 2013/0275077). Those references describe, teach and suggest capturing the user’s voice and background noise in the vicinity of the user’s device. Capturing transmitted binaural sound that is localized at a point in space. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Nasir and Kim. Those references do not describe, teach or suggest based on second audio content comprising second user audio determined to be generated by a second user via a second communication device and ambient audio comprising other audio generated in a vicinity of the second communication device, wherein the second user is in telecommunication with a first user via a first communication device; and first-user orientation information indicative of one or more of the orientation and location of the first user relative to a reference point; provide for presentation of the second audio content at the first communication device in a first presentation mode when the second-user orientation information is indicative of the second user viewing the second communication device and is indicative of the second user being within a predetermined distance of the predetermined reference point, wherein in the first presentation mode, the apparatus is caused to provide for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and to provide for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location and in a second presentation mode, different to the first, when the second-user orientation information is indicative of the second user looking away from the second communication device and is indicative of the second user being further than the predetermined distance from the predetermined reference point, wherein the first and second presentation modes provide for different presentation of at least the ambient audio. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
3.	In view of (US 2016/0065742), Nasir discloses a system for implementing privacy control within conference call by preventing an audio input corresponding to a first conference call group from being accessible to a second conference call group by a conference call server. Graphical information that defines the first conference call group comprising three user devices is provided to the user devices by the conference call server, where the second conference call group comprises one of the user devices and the implemented privacy control within the conference call. The method allows a user to dynamically control functionality relating to the conference call while calls are ongoing through a graphical interface provided by the user device. The method enables creating conference call groups for maintaining organization with the conference call and ensuring that privacy controls are properly applied to the user devices during the conference call. The method enables reducing volume of the conference call during outside call, so that the conference call is implemented with minimal interference. The method enables providing outside call request to establish call between the user devices outside the conference call without leaving the conference call and without permitting to the user device outside the conference call to participate in the conference call (see fig. 1, ¶ 0053-0055). 

In view of (US 2013/0275077), Kim discloses a system that involves obtaining sensor data and mapping a source location to electronic device coordinates based on the sensor data. The source location is mapped from the electronic device coordinates to physical coordinates, and an operation is performed based on mapping. The operation is performed to maintain a source orientation in a three-dimensional display space regardless of a device orientation. An electronic device orientation is determined based on the sensor data. A change in the electronic device orientation is detected based on the sensor data. The method enables the electronic device to perform functions faster, more efficiently or with higher quality, while improving audio signal quality in the electronic device (see ¶ 0059-0060). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651